

116 S2783 IS: Responsibly Enhancing America's Landscapes Act
U.S. Senate
2019-11-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2783IN THE SENATE OF THE UNITED STATESNovember 5, 2019Mr. Enzi introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo amend title 54, United States Code, to establish, fund, and provide for the use of amounts in a
			 National Park Service Legacy Restoration Fund to address the maintenance
			 backlog of the National Park Service, and for other purposes.
	
 1.Short titleThis Act may be cited as the Responsibly Enhancing America's Landscapes Act.
		2.National Park Service Legacy Restoration Fund
 (a)In generalChapter 1049 of title 54, United States Code, is amended by adding at the end the following:  104910.National Park Service Legacy Restoration Fund (a)DefinitionsIn this section:
 (1)FundThe term Fund means the National Park Service Legacy Restoration Fund established by subsection (b). (2)ProjectThe term project means the overall plan of remediation of deferred maintenance for an asset, which may include resolving directly related infrastructure deficiencies of the asset.
 (b)EstablishmentThere is established in the Treasury a fund, to be known as the National Park Service Legacy Restoration Fund. (c)Deposits (1)In generalExcept as provided in paragraph (3), for each of fiscal years 2020 through 2029, there shall be deposited in the Fund—
 (A)from fees collected under section 803(e) of the Federal Lands Recreation Enhancement Act (16 U.S.C. 6802(e)), $5 per entrance fee (as defined in section 802 of that Act (16 U.S.C. 6801)), adjusted annually for inflation;
 (B)from fees collected under subparagraph (B)(i)(III) of section 217(h)(3) of the Immigration and Nationality Act (8 U.S.C. 1187(h)(3)) for use of the electronic system for travel authorization established under subparagraph (A) of that section, $16 per travel authorization, adjusted annually for inflation; and
 (C)from fees collected under section 22.1 of title 22, Code of Federal Regulations, for visa applications submitted by nonimmigrants seeking temporary admission to the United States for businesses or pleasure under section 101(a)(15)(B) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(B)) (commonly referred to as B–1 and B–2 visas), $25 per application, adjusted annually for inflation.
								(2)Increase in park entrance fees
 (A)In generalNot later than June 1, 2020, the Secretary of the Interior shall increase each entrance fee (as defined in section 802 of the Federal Lands Recreation Enhancement Act (16 U.S.C. 6801)) established for a unit of the National Park System under section 803(e) of that Act (16 U.S.C. 6802(e)) by $5.
 (B)Adjustments for inflationThe Secretary of the Interior shall annually adjust the increase in the amount of each entrance fee required under subparagraph (A) for inflation.
 (d)Availability of fundsAmounts deposited in the Fund shall be available to the Secretary without further appropriation or fiscal year limitation.
						(e)Investment of amounts
 (1)In generalThe Secretary may request the Secretary of the Treasury to invest any portion of the Fund that is not, as determined by the Secretary, required to meet the current needs of the Fund.
 (2)RequirementAn investment requested under paragraph (1) shall be made by the Secretary of the Treasury in a public debt security—
 (A)with a maturity suitable to the needs of the Fund, as determined by the Secretary; and (B)bearing interest at a rate determined by the Secretary of the Treasury, taking into consideration current market yields on outstanding marketable obligations of the United States of comparable maturity.
 (3)Credits to FundThe income on investments of the Fund under this subsection shall be credited to, and form a part of, the Fund.
 (f)Use of fundsAmounts in the Fund shall be used for the priority deferred maintenance needs of the Service, as determined by the Secretary, to carry out repair, restoration, or rehabilitation projects as follows:
 (1)Not less than 65 percent of amounts in the Fund shall be allocated for non-transportation projects, including—
 (A)historic structures, facilities, and other historic assets; (B)structures, facilities, and other nonhistoric assets that relate directly to the visitor experience, including—
 (i)access, including making facilities accessible to visitors with disabilities; (ii)health and safety; and
 (iii)recreation; and (C)administrative facilities, water and utility systems, and employee housing.
 (2)The remaining amounts in the Fund may be allocated to road, bridge, tunnel, or other transportation-related projects that may be eligible for funding made available to the Service through—
 (A)the transportation program under section 203 of title 23; or (B)any similar Federal land highway program administered by the Secretary of Transportation.
 (g)Prohibited use of fundsNo amounts in the Fund shall be used— (1)for land acquisition;
 (2)to supplant discretionary funding made available for the annually recurring facility operations, maintenance, and construction needs of the Service; or
 (3)for bonuses for employees of the Federal Government that are carrying out this section. (h)Submission of list of projects to CongressAs soon as practicable after the date of enactment of this section, the Secretary shall submit to the appropriate committees of Congress—
 (1)a list of each project that— (A)as of the date of enactment of this section, is identified by the Secretary as a highest-priority deferred maintenance project of the Service; and
 (B)as of the date of the report, is ready to be commenced immediately; and (2)for any project identified under paragraph (1)(A) that is not ready to be commenced immediately, a schedule for the completion of all reviews with respect to the project (including the preparation of any environmental documents and historic preservation analyses) that are necessary to commence the project immediately.
 (i)Submission to CongressThe Secretary shall submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Natural Resources of the House of Representatives, as part of the annual budget submission of the President—
 (1)a report that describes, and provides an explanation for, any cost overruns or delays relating to deferred maintenance projects carried out using amounts from the Fund for the previous fiscal year; and
 (2)a list of projects for which the amounts in the Fund are allocated under this section, including a description and cost-benefit analysis of each project, after considering the list and schedules submitted under subsection (h).
							(j)Public donations
 (1)In generalThe Secretary and the Director may accept public cash or in-kind donations that advance efforts— (A)to reduce the deferred maintenance backlog of the Service; and
 (B)to encourage relevant public-private partnerships. (2)Credits to FundAny cash donations accepted under paragraph (1) shall be credited to, and form a part of, the Fund.
 (3)ReportingEach donation received under paragraph (1) that is used for, or directly related to, the reduction of the deferred maintenance backlog of the Service shall be included with the annual budget submission of the President to Congress.
 (k)Annual reportsNot later than 1 year after the date on which the first distributions are made from the Fund, and annually thereafter, the Secretary shall submit to the appropriate committees of Congress a report that describes, with respect to each project provided amounts from the Fund during the period covered by the report—
 (1)any progress with respect to the project, including a comparison of the progress with respect to other highest-priority deferred maintenance projects of the Service;
 (2)the expenditure of amounts from the Fund with respect to the project; and (3)the projected cyclic maintenance needs of the project on completion of the project..
			(b)Increase in certain visa application fees
 (1)In generalNot later than January 10, 2020, the Secretary of State shall amend section 22.1 of title 22, Code of Federal Regulations, to increase the application fee for visa applications submitted by nonimmigrants seeking temporary admission to the United States for businesses or pleasure under section 101(a)(15)(B) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(B)) (commonly referred to as B–1 and B–2 visas) by $25 per application, which amount shall be—
 (A)adjusted annually for inflation; and (B)deposited in the National Park Service Legacy Restoration Fund under section 104910(c)(1) of title 54, United States Code (as added by subsection (a)).
 (2)SunsetThe increase in the application fee under paragraph (1) shall apply only to applications submitted to the Secretary of State not later than September 30, 2029.
				(c)Increase in fees for use of the electronic system for
 travel authorizationSection 217(h)(3)(B) of the Immigration and Nationality Act (8 U.S.C. 1187(h)(3)(B)) is amended— (1)in clause (i)—
 (A)in the matter preceding subclause (I), in the second sentence, by striking The initial fee shall be the sum of— and inserting the following: Beginning on the first day of the first fiscal year beginning after the date of enactment of the Responsibly Enhancing America's Landscapes Act, the fee collected under this subparagraph shall be an amount that is equal to the sum of—; (B)by striking subclause (I) and inserting the following:
						
 (I)an amount not to exceed $10, as determined by the Secretary, which shall be for disposition in accordance with clause (ii)(I);;
 (C)in subclause (II), by striking the period at the end and inserting ; and; and (D)by adding at the end the following:
						
 (III)$16 per travel authorization, adjusted annually for inflation, for disposition in accordance with section 104910(c)(1)(B) of title 54, United States Code.
							;
 (2)in clause (ii)— (A)in the first sentence, by striking Amounts and inserting the following:
						
 (I)Travel Promotion FundAmounts; and (B)in subclause (I) (as so designated), in the second sentence, by striking Amounts and inserting the following:
						
 (II)Fees for the SystemAmounts; and (3)by adding at the end the following:
					
 (iv)Sunset of National Park Service Legacy Restoration Fund feeThe Secretary may not collect the fee described in clause (i)(III) for a travel authorization in a fiscal year beginning after September 30, 2029.
						. 
 (d)Clerical amendmentThe table of sections for chapter 1049 of title 54, United States Code, is amended by adding at the end the following:
				104910. National Park Service Legacy Restoration Fund..
 3.GAO studyNot later than 2 years after the date of enactment of this Act, the Comptroller General of the United States shall—
 (1)conduct a study with respect to the implementation of the National Park Service Legacy Restoration Fund under section 104910 of title 54, United States Code (as added by section 2(a)), including whether the Director of the National Park Service is, with respect to projects carried out using amounts from that Fund—
 (A)properly estimating the cost for those projects; (B)adhering to time schedules and cost projections for those projects;
 (C)properly prioritizing deferred maintenance projects; and (D)properly moving completed projects off of the high-priority deferred maintenance list of the National Park Service in a timely manner; and
 (2)submit to Congress a report that describes the results of the study under paragraph (1).